         Case 1:20-cv-06615-PGG Document 24 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    RUTH PEREZ,

                       Plaintiff,
                                                                    ORDER
                -against-
                                                              20 Civ. 6615 (PGG)
    THE CITY OF NEW YORK, DOMINGO
    SANCHEZ, and BENNE MCCANTS,

                       Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              The conference currently scheduled for April 1, 2021 at 9:00 a.m. is adjourned to

April 15, 2021 at 9:00 a.m. 1

Dated: New York, New York
       February 18, 2021




1
  The conference will take place by telephone. The parties are directed to dial 888-363-4749 to
participate, and to enter the access code 6212642. The press and public may obtain access to the
telephone conference by dialing the same number and using the same access code. The Court is
holding multiple telephone conferences on this date. The parties should call in at the scheduled
time and wait on the line for their case to be called. At that time, the Court will un-mute the
parties’ lines. Seven days before the conference, the parties must email
Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with
the phone numbers that the parties will be using to dial into the conference so that the Court
knows which numbers to un-mute. The email should include the case name and case number in
the subject line.
